Citation Nr: 1541802	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

In an August 2013 statement, the Veteran communicated an intent to seek a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

According to a February 2011 form, the Veteran contends that he last worked on a full-time basis in 1986.  Since then, he has worked the occasional odd job as a mechanic, but asserts that symptoms of PTSD, such as irritability, hypervigilance and a need to isolate, have prevented him from engaging in substantially gainful employment since that time.  

However, the record includes a December 2001 VA outpatient treatment record, noting that the Veteran had been working as a mechanic "for the past 25 years" although he had "significantly decreased his working hours in the same profession."  

A May 2005 VA outpatient treatment record notes treatment for headaches, with the Veteran advising his physician that "he works as a mechanic and mentions it is difficult to complete a job" because of his headaches.

In April 2007, the Veteran advised a VA staffer that he worked odd jobs as a mechanic, but that the income he earned was not enough to support him.  Later that month, a rating decision granted nonservice-connected pension benefits multitude of nonservice-connected disabilities, including headaches and abnormal liver function, which prevented him from working.  

During a December 2010 VA PTSD examination, the Veteran reported that he had worked until "about 10 years ago" as a car mechanic, placing his date of unemployability in approximately December 2000.  He indicated that he quit jobs out of anger, and that he was fired occasionally due to irritability and difficulty with authority figures.

The evidence is ambiguous as to the Veteran's work history and earned income, given the inconsistency with which it is reported in the record.   Additional attempts should be made to clarify this critical matter prior to appellate review.

In February 2011, the Veteran indicated that he has been treated for PTSD by a private physician, Dr. M.Y.  Dr. Y.'s records must be obtained, pending an updated written release from the Veteran.  38 C.F.R. § 3.159(c)(1).  The former employers listed on the Veteran's February 2011 claim must also be contacted and asked to provide information as to the Veteran's employment.  Id.  

A new examination and opinion as to the Veteran's employability must be requested.  Additionally, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A March 2013 VA financial status report reflects payments to the Veteran from the Social Security Administration (SSA).  The Veteran's SSA records must be obtained, as they are likely relevant to the appeal.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2014.  

2.  Ask the Veteran to submit documentation as to his employment history since 1985.  In particular, ask the Veteran to complete an updated VA Form 21-8940.  

3.  Request that the employers identified by the Veteran complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.

If the Veteran's employers do not respond, or if the requested information is unavailable, the record must be clearly documented to that effect and the Veteran notified.

4.  Contact the Veteran and request that he submit his written authorization to obtain records from Dr. Y. since June 2010, as well as any other private doctor who has treated the Veteran's PTSD.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to his PTSD.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Request from the Social Security Administration (SSA) any records associated with any disability claim or application made by the Veteran, including all disability determinations and all medical records considered in making those determinations.  In addition, pending any necessary authorization from the Veteran, his SSA earning record must also be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

6.  Then, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The record must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which the Veteran's service-connected disability affects his ability to obtain or retain substantially gainful employment, with consideration of the Veteran's educational level and occupational training, but without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




